108 F.3d 339
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Gamaliel CARMEN-PEREZ, Defendant-Appellant.
No. 96-35826.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 18, 1997.*Decided Feb. 20, 1997.

Before:  ALARCN, CANBY and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Gamaliel Carmen-Perez appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion to vacate his conviction for using and carrying a firearm during and in relation to a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1).  We affirm.


3
Carmen-Perez contends that his conviction should be vacated because he did not "use" a firearm as defined in Bailey v. United States, 116 S.Ct. 501 (1996).  We reject this contention for the reasons stated in magistrate judge's report and recommendation filed May 24, 1996, which the district court adopted.  See Bailey, 116 S.Ct. at 509;  United States v. Hernandez, 80 F.3d 1253, 1256-57 (9th Cir.1996).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Carmen-Perez's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3